United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20914 OHIO VALLEY BANC CORP. (Exact name of registrant as specified in its charter) Ohio 31-1359191 (State of Incorporation) (I.R.S. Employer Identification No.) 420 Third Avenue Gallipolis, Ohio (Address of principal executive offices) (ZIP Code) (740) 446-2631 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of common shares of the registrant outstanding as of November 9, 2015 was 4,117,675. OHIO VALLEY BANC CORP. Index Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 Exhibit Index 43 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OHIO VALLEY BANC CORP. CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and per share data) September 30, December 31, UNAUDITED ASSETS Cash and noninterest-bearing deposits with banks $ $ Interest-bearing deposits with banks Total cash and cash equivalents Certificates of deposit in financial institutions Securities available for sale Securities held to maturity (estimated fair value: 2015 - $22,110; 2014 - $23,570) Federal Home Loan Bank and Federal Reserve Bank stock Total loans Less: Allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned Accrued interest receivable Goodwill Bank owned life insurance and annuity assets Other assets Total assets $ $ LIABILITIES Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Other borrowed funds Subordinated debentures Accrued liabilities Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES (See Note 5) SHAREHOLDERS’ EQUITY Common stock ($1.00 stated value per share, 10,000,000 shares authorized; 4,777,414 shares issued) Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (659,739 shares) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements 3 OHIO VALLEY BANC CORP. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (dollars in thousands, except per share data) Three months ended September 30, Nine months ended September 30, Interest and dividend income: Loans, including fees $ Securities Taxable Tax exempt Dividends 73 73 Other Interest 27 10 Interest expense: Deposits Other borrowed funds Subordinated debentures 43 41 Net interest income Provision for loan losses ) ) Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Trust fees 52 55 Income from bank owned life insurance and annuity assets Mortgage banking income 77 66 Electronic refund check / deposit fees 12 11 Debit / credit card interchange income Gain on other real estate owned 10 60 2 Gain on sale of securities 28 Gain on sale of ProAlliance Corporation Other Noninterest expense: Salaries and employee benefits Occupancy Furniture and equipment FDIC insurance Data processing Foreclosed assets 74 28 Other Income before income taxes Provision for income taxes NET INCOME $ Earnings per share $ See accompanying notes to consolidated financial statements 4 OHIO VALLEY BANC CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (dollars in thousands) Three months ended September 30, Nine months ended September 30, Net Income $ Other comprehensive income (loss): Change in unrealized gain on available for sale securities ) ) Reclassification adjustment for realized (gains) Related tax (expense) benefit ) 71 ) Total other comprehensive income (loss), net of tax ) ) Total comprehensive income $ See accompanying notes to consolidated financial statements 5 OHIO VALLEY BANC CORP. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) (dollars in thousands, except share and per share data) Three months ended September 30, Nine months ended September 30, Balance at beginning of period $ Net income Other comprehensive income (loss), net of tax ) ) Cash dividends ) Balance at end of period $ Cash dividends per share $ See accompanying notes to consolidated financial statements 6 OHIO VALLEY BANC CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (dollars in thousands) Nine months ended September 30, Net cash provided by operating activities: $ $ Investing activities: Proceeds from maturities of securities available for sale Purchases of securities available for sale ) ) Proceeds from maturities of securities held to maturity Purchases of securities held to maturity ) ) Proceeds from sale of available for sale securities Purchases of certificates of deposit in financial institutions ) ) Redemptions of Federal Home Loan Bank stock Net change in loans ) Proceeds from sale of other real estate owned Purchases of premises and equipment ) ) Net cash provided by (used in) investing activities ) Financing activities: Change in deposits Cash dividends ) ) Proceeds from Federal Home Loan Bank borrowings Repayment of Federal Home Loan Bank borrowings ) ) Change in other short-term borrowings 96 50 Net cash provided by financing activities Change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure: Cash paid for interest $ $ Cash paid for income taxes Transfers from loans to other real estate owned Other real estate owned sales financed by the Bank See accompanying notes to consolidated financial statements 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except per share data) NOTE 1- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION:The accompanying consolidated financial statements include the accounts of Ohio Valley Banc Corp. (“Ohio Valley”) and its wholly-owned subsidiaries, The Ohio Valley Bank Company (the “Bank”), Loan Central, Inc. (“Loan Central”), a consumer finance company, Ohio Valley Financial Services Agency, LLC (“Ohio Valley Financial Services”), an insurance agency, and OVBC Captive, Inc. (“the Captive”), a limited purpose property and casualty insurance company.Ohio Valley and its subsidiaries are collectively referred to as the “Company”.All material intercompany accounts and transactions have been eliminated in consolidation. These interim financial statements are prepared by the Company without audit and reflect all adjustments of a normal recurring nature which, in the opinion of management, are necessary to present fairly the consolidated financial position of the Company at September 30, 2015, and its results of operations and cash flows for the periods presented.The results of operations for the nine months ended September 30, 2015 are not necessarily indicative of the operating results to be anticipated for the full fiscal year ending December 31, 2015.The accompanying consolidated financial statements do not purport to contain all the necessary financial disclosures required by accounting principles generally accepted in the United States of America that might otherwise be necessary in the circumstances.The Annual Report of the Company for the year ended December 31, 2014 contains consolidated financial statements and related notes which should be read in conjunction with the accompanying consolidated financial statements. As previously reported, the Internal Revenue Service proposed that Loan Central, as a tax return preparer, be assessed a penalty for allegedly negotiating or endorsing checks issued by the U.S. Treasury to taxpayers. The penalty would amount to approximately $1.2 million. Loan Central appealed this matter within the Internal Revenue Service. Loan Central was notified that the Appeals Office would not concede the penalty, and the penalty has been assessed. The Company will have to resolve the matter through the judicial system. Based on consultation with legal counsel, management remains confident that it is highly unlikely that the penalty recommendation will be sustained. Therefore, the Company did not recognize any interest and/or penalties related to this matter for the periods presented. The consolidated financial statements for 2014 have been reclassified to conform to the presentation for 2015.These reclassifications had no effect on the net results of operations or shareholders’ equity. USE OF ESTIMATES IN THE PREPARATION OF FINANCIAL STATEMENTS:To prepare financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided, and actual results could differ. INDUSTRY SEGMENT INFORMATION:Internal financial information is primarily reported and aggregated in two lines of business, banking and consumer finance. EARNINGS PER SHARE:Earnings per share are computed based on net income divided by the weighted average number of common shares outstanding during the period.The weighted average common shares outstanding were 4,117,675 for the three and nine months ended September 30, 2015 and 4,098,753 for the three and nine months ended September 30, 2014.Ohio Valley had no dilutive effect and no potential common shares issuable under stock options or other agreements for any period presented. NEW ACCOUNTING PRONOUNCEMENTS:In January 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-04, “Receivables – Troubled Debt Restructurings by Creditors (Subtopic 310-40)” (ASU 2014-04).The amendments in ASU 2014-04 clarify the circumstances under which an in substance repossession or foreclosure occurs and when a creditor is considered to have received physical possession of a residential real estate property collateralizing a residential real estate loan.The amendments in ASU 2014-04 also require interim and annual disclosure of the amount of foreclosed residential real estate property held by the creditor and the recorded investment in loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction.ASU 2014-04 is effective for reporting periods beginning after December 15, 2014.The effect of adopting ASU 2014-04 did not have a material effect on the Company’s financial statements. 8 In June 2014, the FASB issued ASU 2014-11 “Transfers and Servicing (Topic 860): Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures”.The amendments in ASU 2014-11 change the accounting for repurchase-to-maturity transactions and linked repurchase financings to secured borrowing accounting, which is consistent with the accounting for other repurchase agreements. The amendments also require two new disclosures. The first disclosure requires an entity to disclose information on transfers accounted for as sales in transactions that are economically similar to repurchase agreements. The second disclosure provides increased transparency about the types of collateral pledged in repurchase agreements and similar transactions accounted for as secured borrowings.2014-11 is effective for reporting periods beginning after December 15, 2014. The effect of adopting ASU 2014-11 did not have a material effect on the Company’s financial statements. In June 2014, the FASB issued ASU 2014-12 “Compensation – Stock Compensation (Topic 718)”.ASU 2014-12 clarifies that entities should treat performance targets that can be met after the requisite service period of a share-based payment award as performance conditions that affect vesting. Therefore, an entity would not record compensation expense (measured as of the grant date without taking into account the effect of the performance target) related to an award for which transfer to the employee is contingent on the entity’s satisfaction of a performance target until it becomes probable that the performance target will be met. No new disclosures are required under ASU 2014-12.The guidance is effective for reporting periods beginning after December 15, 2015. The effect of adopting ASU 2014-12 is not expected to have a material effect on the Company’s financial statements. NOTE 2 – FAIR VALUE OF FINANCIAL INSTRUMENTS Fair value is the exchange price that would be received for an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.There are three levels of inputs that may be used to measure fair values: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The following is a description of the Company’s valuation methodologies used to measure and disclose the fair values of its financial assets and liabilities on a recurring or nonrecurring basis: Securities:The fair values for securities are determined by quoted market prices, if available (Level 1). For securities where quoted prices are not available, fair values are calculated based on market prices of similar securities (Level 2). For securities where quoted prices or market prices of similar securities are not available, fair values are calculated using discounted cash flows or other market indicators (Level 3). During times when trading is more liquid, broker quotes are used (if available) to validate the model. Rating agency and industry research reports as well as defaults and deferrals on individual securities are reviewed and incorporated into the calculations. 9 Impaired Loans:At the time a loan is considered impaired, it is valued at the lower of cost or fair value.Impaired loans carried at fair value generally receive specific allocations of the allowance for loan losses.For collateral dependent loans, fair value is commonly based on recent real estate appraisals. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by the independent appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are usually significant and typically result in a Level 3 classification of the inputs for determining fair value.Non-real estate collateral may be valued using an appraisal, net book value per the borrower’s financial statements, or aging reports, adjusted or discounted based on management’s historical knowledge, changes in market conditions from the time of the valuation, and management’s expertise and knowledge of the client and client’s business, resulting in a Level 3 fair value classification.Impaired loans are evaluated on a quarterly basis for additional impairment and adjusted accordingly. Other Real Estate Owned:Assets acquired through or instead of loan foreclosure are initially recorded at fair value less costs to sell when acquired, establishing a new cost basis.These assets are subsequently accounted for at lower of cost or fair value less estimated costs to sell. Fair value is commonly based on recent real estate appraisals. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by the independent appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are usually significant and typically result in a Level 3 classification of the inputs for determining fair value. Appraisals for both collateral-dependent impaired loans and other real estate owned are performed by certified general appraisers (for commercial properties) or certified residential appraisers (for residential properties) whose qualifications and licenses have been reviewed and verified by the Company.Once received, a member of management reviews the assumptions and approaches utilized in the appraisal as well as the overall resulting fair value in comparison with management’s own assumptions of fair value based on factors that include recent market data or industry-wide statistics.On an as-needed basis, the Company reviews the fair value of collateral, taking into consideration current market data, as well as all selling costs that typically approximate 10%. Assets and Liabilities Measured on a Recurring Basis Assets and liabilities measured at fair value on a recurring basis are summarized below: Fair Value Measurements at September 30, 2015 Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: U.S. Government sponsored entity securities $ Agency mortgage-backed securities, residential Fair Value Measurements at December 31, 2014, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: U.S. Government sponsored entity securities $ Agency mortgage-backed securities, residential There were no transfers between Level 1 and Level 2 during 2015 or 2014. 10 Assets and Liabilities Measured on a Nonrecurring Basis Assets and liabilities measured at fair value on a nonrecurring basis are summarized below: Fair Value Measurements at September 30, 2015, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Impaired loans: Residential real estate $ Commercial real estate: Nonowner-occupied Other real estate owned: Commercial real estate: Construction Fair Value Measurements at December 31, 2014, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Impaired loans: Commercial real estate: Owner-occupied $ Nonowner-occupied Commercial and industrial Other real estate owned: Commercial real estate: Construction At September 30, 2015, the recorded investment of impaired loans measured for impairment using the fair value of collateral for collateral-dependent loans totaled $3,443, with a corresponding valuation allowance of $66.This resulted in an increase of $107 in provision expense during the three months ended September 30, 2015, and an increase of $94 in provision expense during the nine months ended September 30, 2015, with $1,782 in additional charge-offs recognized.The increase in the provision is compared to a decrease of $533 in provision expense during the three months ended September 30, 2014, and a decrease of $680 in provision expense during the nine months ended September 30, 2014, with $157 in additional charge-offs recognized.At December 31, 2014, the recorded investment of impaired loans measured for impairment using the fair value of collateral for collateral-dependent loans totaled $12,773, with a corresponding valuation allowance of $3,292. Other real estate owned that was measured at fair value less costs to sell at September 30, 2015 and December 31, 2014 had a net carrying amount of $1,147, which is made up of the outstanding balance of $2,217, net of a valuation allowance of $1,070 at December 31, 2014. There were no corresponding write- downs during the three and nine months ended September 30, 2015 and 2014. 11 The following table presents quantitative information about Level 3 fair value measurements for financial instruments measured at fair value on a non-recurring basis at September 30, 2015 and December 31, 2014: September 30, 2015 Fair Value Valuation Technique(s) Unobservable Input(s) Range (Weighted Average) Impaired loans: Residential real estate $ Sales approach Adjustment to comparables 7% to 40% 16% Commercial real estate: Nonowner-occupied Sales approach Adjustment to comparables 0% to 12.5% 5.7% Other real estate owned: Commercial real estate: Construction Sales approach Adjustment to comparables 5% to 35% 18% December 31, 2014 Fair Value Valuation Technique(s) Unobservable Input(s) Range (Weighted Average) Impaired loans: Commercial real estate: Owner-occupied $ Sales approach Adjustment to comparables 0.3% to 62% 18% Income approach Capitalization Rate 10% 10% Nonowner-occupied Income approach Capitalization Rate 6.5% 6.5% Nonowner-occupied Sales approach Adjustment to comparables 0% to 12.5% 5.7% Commercial and industrial Sales approach Adjustment to comparables 10% to 30% 21.42% Other real estate owned: Commercial real estate: Construction Sales approach Adjustment to comparables 5% to 35% 18% The carrying amounts and estimated fair values of financial instruments at September 30, 2015 and December31, 2014 are as follows: Fair Value Measurements at September 30, 2015 Using: Carrying Value Level 1 Level 2 Level 3 Total Financial Assets: Cash and cash equivalents $ Certificates of deposit in financial institutions Securities available for sale Securities held to maturity Federal Home Loan Bank and Federal Reserve Bank stock N/A N/A N/A N/A Loans, net Accrued interest receivable Financial liabilities: Deposits Other borrowed funds Subordinated debentures Accrued interest payable 3 12 Fair Value Measurements at December 31, 2014 Using: Carrying Value Level 1 Level 2 Level 3 Total Financial Assets: Cash and cash equivalents $ Certificates of deposit in financial institutions Securities available for sale Securities held to maturity Federal Home Loan Bank and Federal Reserve Bank stock N/A N/A N/A N/A Loans, net Accrued interest receivable Financial liabilities: Deposits Other borrowed funds Subordinated debentures Accrued interest payable 4 The methods and assumptions, not previously presented, used to estimate fair values are described as follows: Cash and Cash Equivalents: The carrying amounts of cash and short-term instruments approximate fair values and are classified as Level 1. Certificates of Deposit in Financial Institutions: The carrying amounts of certificates of deposit in financial institutions approximate fair values and are classified as Level 2. Securities Held to Maturity:The fair values for securities held to maturity are determined in the same manner as securities held for sale and discussed earlier in this note.Level 3 securities consist of nonrated municipal bonds and tax credit (“QZAB”) bonds. Federal Home Loan Bank and Federal Reserve Bank stock: It is not practical to determine the fair value of both Federal Home Loan Bank and Federal Reserve Bank stock due to restrictions placed on its transferability. Loans: Fair values of loans are estimated as follows:The fair value of fixed rate loans is estimated by discounting future cash flows using interest rates currently being offered for loans with similar terms to borrowers of similar credit quality resulting in a Level 3 classification.For variable rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values resulting in a Level 3 classification.Impaired loans are valued at the lower of cost or fair value as described previously. The methods utilized to estimate the fair value of loans do not necessarily represent an exit price. Deposit Liabilities: The fair values disclosed for noninterest-bearing deposits are, by definition, equal to the amount payable on demand at the reporting date (i.e., their carrying amount), resulting in a Level 1 classification.The carrying amounts of variable-rate, fixed-term money market accounts and certificates of deposit approximate their fair values at the reporting date resulting in a Level 2 classification. Fair values for fixed-rate certificates of deposit are estimated using a discounted cash flows calculation that applies interest rates currently being offered on certificates to a schedule of aggregated expected monthly maturities on time deposits, resulting in a Level 2 classification. Other Borrowed Funds: The carrying values of the Company’s short-term borrowings, generally maturing within ninety days, approximate their fair values, resulting in a Level 2 classification. The fair values of the Company’s long-term borrowings are estimated using discounted cash flow analyses based on the current borrowing rates for similar types of borrowing arrangements, resulting in a Level 2 classification. Subordinated Debentures: The fair values of the Company’s Subordinated Debentures are estimated using discounted cash flow analyses based on the current borrowing rates for similar types of borrowing arrangements, resulting in a Level 2 classification. 13 Accrued Interest Receivable and Payable: The carrying amount of accrued interest approximates fair value, resulting in a classification that is consistent with the earning assets and interest-bearing liabilities with which it is associated. Off-balance Sheet Instruments:Fair values for off-balance sheet, credit-related financial instruments are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The fair value of commitments is not material. Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. These estimates do not reflect any premium or discount that could result from offering for sale at one time the Company’s entire holdings of a particular financial instrument. Because no market exists for a significant portion of the Company’s financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments and other factors. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect the estimates. NOTE 3 – SECURITIES The following table summarizes the amortized cost and estimated fair value of the available for sale and held to maturity securities portfolios at September 30, 2015 and December31, 2014 and the corresponding amounts of gross unrealized gains and losses recognized in accumulated other comprehensive income for available for sale securities and gross unrecognized gains and losses for held to maturity securities: Securities Available for Sale Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value September 30, 2015 U.S. Government sponsored entity securities $ $
